     Case 1:20-cv-00719-PLM-SJB ECF No. 10 filed 09/02/20 PageID.26 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

FREDERICK WILKES,

                      Petitioner,                   Case No. 1:20-cv-719

v.                                                  Honorable Paul L. Maloney

RANDEE REWERTS,

                      Respondent.
____________________________/

                                            ORDER

               In accordance with the opinion entered this day:

               IT IS ORDERED that Petitioner’s motion to amend his petition (ECF No. 7) is

DENIED.

               IT IS FURTHER ORDERED that Petitioner’s request for preliminary injunctive

relief (ECF No. 1) is DENIED as moot.

               IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    September 2, 2020                         /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
